Citation Nr: 1409315	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-16 325a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a gynecological disorder manifested by miscarriage due to anthrax injection.

3.  Entitlement to service connection for bilateral pes planus. 

4.  Entitlement to service connection for right foot Achilles tendonitis. 

5.  Entitlement to a rating in excess of 10 percent for left foot Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, her mother and her therapist


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from June 1987 to October 1987 and on active duty from January 1991 to June 1991 (she had additional periods of ACDUTRA with the Army National Guard).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2009, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In April 2010, the case was remanded for additional development.

At the time of the April 2010 Board remand, the matters on appeal included the issues of service connection for posttraumatic stress disorder (PTSD), bipolar disorder, upper respiratory disorder, and rash on hands, legs and neck.  A December 2011 rating decision granted service connection for PTSD with symptoms to include bipolar disorder, rated 30 percent, and dishidrotic eczema, claimed as rash on arms, hands and neck, rated 0 percent.  A March 2012 rating decision granted service connection for allergic rhinitis/sinusitis claimed as upper respiratory problem, rated 0 percent.  An effective date of June 15, 2005 was assigned for each claim.  As these determinations represent a full grant of the benefits sought as to the claims for service connection for PTSD, bipolar disorder, upper respiratory disorder, and rash on hands, legs and neck, such claims are no longer on appeal.  [The Veteran withdrew her appeal seeking service connection for a bilateral eye disorder, and the appeal in that matter was dismissed by the Board in April 2010.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been pending since 2005 and that was been a previous remand for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

As noted in the April 2010 Board remand, at her September 2009 Travel Board hearing, the Veteran testified that her left foot Achilles tendonitis was causing secondary right foot disability.  On examination, the examiner was to identify (by diagnosis) all of the Veteran's further foot pathology and provide an opinion as to the etiology of each diagnosed foot disability to include whether such is, at least as likely as not, related is secondary to (i.e., caused or aggravated by) her service-connected left Achilles tendonitis.  The September 2010 VA examination report and March 2012 addendum opinion do not identify (by diagnosis) all of the Veteran's further foot pathology and do not include an opinion as to whether any diagnosed right foot pathology is secondary to the left foot Achilles tendonitis (the opinion provided is limited to direct service connection).  [Notably, VA podiatry treatment records show findings of bilateral "AJ" and "STJ" arthritis, right plantar fasciitis, left Achilles tendonitis, bilateral lateral ankle instability, and partial tear of the left Achilles tendon.]  Therefore, the September 2010 VA examination and March 2012 addendum are nonresponsive to the Board's remand (and inadequate for rating purposes), and a new examination must be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The record shows findings of seizure disorder and includes a May 2005 impression that the Veteran's psychosis appears to be tied to her seizure disorder.  The record also includes an August 2005 neurology follow-up report which shows an assessment of partial complex seizures with secondary generalization and referral for evaluation of dissociative disorder versus epilepsy related seizures.  The Veteran and her mother have described her seizures during treatment and at her September 2007 and September 2009 hearings.  As noted above, a December 2011 rating decision granted service connection for PTSD with symptoms to include bipolar disorder.  Accordingly, a VA examination and opinion as to the nature and etiology of the Veteran's seizure disorder is necessary.  

Regarding the claim of service connection for miscarriage, the record shows that in December 1994 the Veteran was treated at South Suburban Hospital in connection with a miscarriage.  (See March 1996 Report of Medical History).  Records of the treatment have not been sought; as they may contain pertinent (even critical) evidence in the matter at hand, they must be secured.  Further, updated pertinent VA treatment records are constructively of record, and must be secured (the most recent VA treatment records associated with the record are dated in February 2011).  As the Veteran claims that her miscarriage was the result of anthrax vaccination she received in service, a VA gynecological examination to secure a medical opinion that addresses that allegation is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for the disabilities at issue since February 2011 (when the most recent available records were generated).  

2.  The RO should ask the Veteran to submit an authorization for VA to secure the complete clinical records of all pertinent treatment she received at South Suburban Hospital, to specifically include records of her gynecological treatment in December 1994.  The RO should secure for the record complete copies of all such records.  If South Suburban Hospital does not respond to the RO's request for the records, the appellant must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received. 

3.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of her service-connected left foot Achilles tendonitis, and the nature and likely etiology of any additional disability of her feet.  The examiner must review the Veteran's VA record in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should:

a)  Describe in detail all current symptoms of the Veteran's left Achilles tendonitis (and their associated functional impairment).  

b)  Identify (by medical diagnosis) all of the Veteran's additional left and all right foot pathology, and opine regarding each entity diagnosed (to specifically include Achilles tendonitis, bilateral pes planus, and arthritis) whether such is, at least as likely as not, related to the Veteran's service, to include the complaints and findings noted therein or is secondary to (i.e., was caused or aggravated by) her service-connected left Achilles tendonitis.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by a neurologist to determine whether she has a seizure disorder that is either directly related to her service or was caused or aggravated by her service-connected PTSD with bipolar disorder.  The Veteran's VA claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination and file review, the examiner should provide an opinion responding to the following: 

a)  Does the Veteran now have, or has she at any time in the past, had a seizure disorder?  [The response to this question should reflect consideration of the Veteran's entire medical history (to specifically include VA and private treatment records), the Veteran's reports of experiences she attributes to a seizure disorder, and the episodes reportedly witnessed by her mother.]

b).  If a seizure disorder is diagnosed, opine further, based on the factual evidence of record, whether it is at least as likely as not (a 50 % or better probability) that such disability is directly related to the Veteran's active service, including vaccinations, or was caused or aggravated by (increased in severity due to) the Veteran's service connected PTSD with bipolar disorder?  If a seizure disorder is found to not have been caused, but to have been aggravated, by the PTSD with bipolar disorder, the examiner is requested to further specify, to the extent possible, the degree of disability (in terms of manifestations/or impairment) that is due to such aggravation.  

If a seizure disorder is determined to not be related to the Veteran's service, to include as secondary to the service-connected connected PTSD with symptoms to include bipolar disorder, please identify the etiological factor(s) considered more likely.  The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

4.  After the development sought above is completed, the RO should arrange for a gynecological examination of the Veteran to determine whether she has a gynecological disorder manifested by miscarriage resulting from active duty service, including anthrax vaccinations.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

5.  The RO should ensure that all development ordered above is completed, and then readjudicate the matters remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

